Name: Commission Implementing Regulation (EU) 2015/1815 of 8 October 2015 amending for the 238th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  politics and public safety
 Date Published: nan

 9.10.2015 EN Official Journal of the European Union L 264/6 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1815 of 8 October 2015 amending for the 238th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and Article 7a(1) and (5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 28, 29 and 30 September and 2 October 2015, by way of five decisions taken on 28, 29 and 30 September and 2 October 2015 respectively, the Sanctions Committee of the United Nations Security Council (UNSC) decided to add 18 individuals to the list of natural persons, groups and entities to whom the freezing of funds and economic resources should apply and two entities on that list. On 28 September 2015, the Sanctions Committee decided to delete two individuals on that list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instrument (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) the following entries shall be added under the heading Natural persons: (a) Aqsa Mahmood (alias Umm Layth); Date of birth: 11.5.1994; Place of birth: Glasgow, Scotland, United Kingdom; Address: a) Syrian Arab Republic (as at November 2013), b) United Kingdom (previous address); Nationality: British; Passport No: 720134834 (British passport issued on 27.6.2012, expires on 27.6.2022); Other information: a) Sex: female, b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 28.9.2015. (b) Nasser Ahmed Muthana (alias (a) Nasir Muthana, (b) Abdul Muthana, (c) Abu Muthana, (d) Abu Al-Yemeni Muthana, (e) Abu Muthanna); Date of birth: 29.4.1994; Place of birth: Heath, Cardiff, United Kingdom; Address: a) Syrian Arab Republic (as at November 2013), b) United Kingdom (previous address until November 2013); Nationality: British; Passport No.: 210804241 (British passport issued on 27.7.2010, expires on 27 Jul. 2020) Other information: a) Physical description: hair colour: brown/black, b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 28.9.2015. (c) Omar Ali Hussain (alias Abu- Sa'id Al Britani); Date of birth: 21.3.1987; Place of birth: High Wycombe, Buckinghamshire, United Kingdom; Address: a) Syrian Arab Republic (as at Jan. 2014), b) United Kingdom (previous address until January 2014); Nationality: British; Passport No: 205939411 (British passport issued on 21.7.2004, expired on 21.4.2015); Other information: a) Physical description: eye colour: brown; hair colour: brown/black, b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 28.9.2015. (d) Sally-Anne Frances Jones (alias (a) Umm Hussain al-Britani, (b) Sakinah Hussain); Date of birth: 17.11.1968; Place of birth: Greenwich, Greater London, United Kingdom; Address: a) Syrian Arab Republic (as at 2013), b) United Kingdom (previous location until 2013); Nationality: British; Passport No: 519408086 (British passport issued on 23.9.2013, expires on 23.9.2023); Other information: a) Sex: female, b) Husband's name is: Junaid Hussain, c) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 28.9.2015. (e) Boubaker Ben Habib Ben Al-Hakim (alias (a) Boubakeur el-Hakim, (b) Boubaker el Hakim, (c) Abou al Moukatel, (d) Abou Mouqatel, (e) Abu-Muqatil al-Tunisi); Date of birth: 1.8.1983; Place of birth: Paris, France; Address: Syrian Arab Republic (as at Sep. 2015); Nationality: (a) French (b) Tunisian. Date of designation referred to in Article 7d(2)(i): 29.9.2015. (f) Peter Cherif; Date of birth: 26.8.1982; Place of birth: Paris, France; Address: Al Mukalla, Hadramawt province, Yemen; Nationality: French. Date of designation referred to in Article 7d(2)(i): 29.9.2015. (g) Maxime Hauchard (alias Abou Abdallah al Faransi); Date of birth: 13.3.1992; Place of birth: Normandy, France; Address: Syrian Arab Republic (as at Sep. 2015); Nationality: French. Date of designation referred to in Article 7d(2)(i): 29.9.2015. (h) Amru Al-Absi (alias (a) Amr al Absi, (b) Abu al Athir Amr al Absi, (c) Abu al-Athir, (d) Abu al-Asir, (e) Abu Asir, (f) Abu Amr al Shami, (g) Abu al-Athir al-Shami, (h) Abu-Umar al-Absi); Date of birth: approximately 1979; Place of birth: Saudi Arabia; Address: Homs, Syrian Arab Republic (location as at Sep. 2015). Date of designation referred to in Article 7d(2)(i): 29.9.2015. (i) Mu'tassim Yahya 'Ali Al-Rumaysh (alias (a) Rayhanah, (b) Abu-Rayhanah, (c) Handalah, (d) Abu-Rayhanah al-'Ansari al-Jeddawi); Date of birth: 4.1.1973; Place of birth: Jeddah, Saudi Arabia; Nationality: Yemeni; Passport No: 01055336 (Yemeni passport); National identification No: Saudi Arabian alien registration number 2054275397, issued on 22.7.1998. Date of designation referred to in Article 7d(2)(i): 29.9.2015. (j) Tarad Mohammad Aljarba (alias (a) Tarad Aljarba, (b) Abu-Muhammad al-Shimali); Date of birth: 20.11.1979; Place of birth: Iraq; Nationality: Saudi Arabian; Passport No: E704088 (Saudi Arabian passport issued on 26.8.2003, expired on 2.7.2008). Date of designation referred to in Article 7d(2)(i): 29.9.2015. (k) Lavdrim Muhaxheri (alias (a) Abu Abdullah al Kosova, (b) Abu Abdallah al-Kosovi, (c) Abu Abdallah al-Kosovo); Date of birth: (a) 3.12.1989, (b) approximately 1987; Place of birth: Kaqanik/Kacanik; Address: Syrian Arab Republic (location as at September 2015). Date of designation referred to in Article 7d(2)(i): 29.9.2015. (l) Aseel Muthana; Date of birth: 22.11.1996; Place of birth: Cardiff, United Kingdom; Address: a) Syrian Arab Republic (as at February 2014); Nationality: British; Passport No.: 516088643 (British passport issued on 7.1.2014, expires on 7.1.2024); Other information: Physical description: hair colour: brown/black. Date of designation referred to in Article 7d(2)(i): 30.9.2015. (m) Maghomed Maghomedzakirovich Abdurakhmanov (alias (a) Abu Banat, (b) Abu al Banat); Date of birth: 24.11.1974; Place of birth: Khadzhalmahi Village, Levashinskiy District, Republic of Dagestan, Russian Federation; Nationality: Russian; Passport No.: 515458008 (Russian foreign travel passport number, expires 30.5.2017); National identification No.: 8200203535 (Russian national passport number); Address: (a) Turkey (possible location), (b) Syrian Arab Republic (previous confirmed location since September 2012); Other information: a) Physical description: eye colour brown, hair colour: dark, build: strong, straight nose, height: 180-185 cm, speaks Russian, English, Arabic, b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 2.10.2015. (n) Islam Seit-Umarovich Atabiev (alias Abu Jihad) Date of birth: 29.9.1983; Place of birth: Ust-Dzheguta, Republic of Karachayevo-Cherkessia, Russian Federation; Nationality: Russian; Passport No.: 620169661 (Russian foreign travel passport number); National identification No.: 9103314932 (Russian national passport number issued on 15.8.2003 by Department of the Federal Migration Service of the Russian Federation for the Republic Karachayevo-Cherkessia); Address: (a) Moscovskiy Microrayon 6, App. 96, Ust-Dzheguta, Republic of Karachayevo-Cherkessia, Russian Federation, (b) Syrian Arab Republic (located in as at Aug. 2015); Other information: Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 2.10.2015. (o) Akhmed Rajapovich Chataev (alias (a) Akhmad Shishani, (b) David Mayer, (c) Elmir Sene, (d) Odnorukiy) Date of birth: 14.7.1980; Place of birth: Vedeno Village, Vedenskiy District, Republic of Chechnya, Russian Federation; Address: a) Syrian Arab Republic (located in as at Aug. 2015), b) Iraq (possible alternative location as at August 2015); National identification No.: 9600133195 (Russian national passport number issued in Vedensiky District, Republic of Chechnya, Russian Federation by Department of Internal Affairs); Other information: a) Physical description: eye colour: brown, hair colour: black, build: solid; distinguishing marks: oval face, beard, missing a right hand and left leg, speaks Russian, Chechen and possibly German and Arabic. b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 2.10.2015. (p) Tarkhan Ismailovich Gaziev (alias (a) Ramzan Oduev, (b) Tarkhan Isaevich Gaziev, (c) Husan Isaevich Gaziev, (d) Umar Sulimov, (e) Wainakh, (f) Sever, (g) Abu Bilalal, (h) Abu Yasir, (i) Abu Asim, (j) Husan); Date of birth: 11.11.1965; Place of birth: Bugaroy Village, Itum-Kalinskiy District, Republic of Chechnya, Russian Federation; Address: a) Syrian Arab Republic (located in as at August 2015), b) Iraq (possible alternative location as at August 2015; Nationality: (Not registered as a citizen of the Russian Federation); Passport No.: 620169661 (Russian foreign travel passport number); Other information: Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 2.10.2015. (q) Zaurbek Salimovich Guchaev (alias (a) Bach, (b) Fackih, (c) Vostochniy, (d) Muslim, (e) Aziz, (f) Abdul Aziz); Date of birth: 7.9.1975; Place of birth: Chegem-1 Village, Chegemskiy District, Republic of Kabardino-Balkaria, Russian Federation; Address: a) Syrian Arab Republic (located in as at August 2015), b) Iraq (possible alternative location as at August 2015); Nationality: Russian; Passport No.: 622641887 (Russian foreign travel passport number); National identification No.: 8304661431 (Russian national passport number); Other information: Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 2.10.2015. (r) Shamil Magomedovich Ismailov (alias (a) Shamil Magomedovich Aliev, (b) Abu Hanifa); Date of birth: 29.10.1980; Place of birth: Astrakhan, Russian Federation; Address: a) Syrian Arab Republic (located in as at August 2015), b) Iraq (possible alternative location as at August 2015); Nationality: Russian; Passport No.: 514448632 (Russian foreign travel passport number issued on 8.9.2010 in Alexandria, Egypt by Consulate General of the Russian Federation); National identification No.: 1200075689 (Russian national passport number issued on 15 Dec. 2000 by Russian Federation); Other information: a) Physical description: eye colour: brown, hair colour: black, build: slim, height 175-180 cm. Distinguishing marks: long face, speech defect, b) Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 7d(2)(i): 2.10.2015.; (2) the following entries shall be added under the heading Legal persons, groups and entities: (a) Mujahidin Indonesian Timur (MIT) (alias (a) Mujahidin of Eastern Indonesia, (b) East Indonesia Mujahideen, (c) Mujahidin Indonesia Timor, (d) Mujahidin Indonesia Barat (MIB), (e) Mujahidin of Western Indonesia) Address: Indonesia; Other information: Operates in Java and Sulawesi, Indonesia and also active in Indonesia's eastern provinces. Its leader is Abu Wardah, a.k.a. Santoso (not listed). Date of designation referred to in Article 7d(2)(i): 29.9.2015. (b) Jund Al-Khilafah In Algeria (JAK-A) (alias (a) Jund al Khalifa, (b) Jund al-Khilafah fi Ard al-Jaza'ir, (c) Jund al-Khalifa fi Ard al- Jazayer, (d) Soldiers of the Caliphate in Algeria, (e) Soldiers of the Caliphate of Algeria, (f) Soldiers of the Caliphate in the Land of Algeria); Address: Kabylie region, Algeria. Date of designation referred to in Article 7d(2)(i): 29.9.2015.; (3) the following entries under the heading Natural persons are deleted: (a) Ismail Abdallah Sbaitan Shalabi (alias (a) Ismain Shalabe, (b) Ismail Abdallah Sbaitan Shalabi). Address: Germany. Date of birth: 30.4.1973. Place of birth: Beckum, Germany. Nationality: Jordanian of Palestinian origin. Passport No: (a) E778675 (Passport of the Hashemite Kingdom of Jordan, issued in Rusaifah on 23.6.1996, valid until 23.6.2001); (b) H401056, JOR 9731050433 (Passport of the Hashemite Kingdom of Jordan, issued on 11.4.2001, valid until 10.4.2006). Remark: Other information: (a) Father's name is Abdullah Shalabi; (b) Mother's name is Ammnih Shalabi; (c) Associated with Djamel Moustfa, Mohamed Abu Dhess and Aschraf al-Dagma. Date of designation referred to in Article 2a(4)(b): 23.9.2003. (b) Mohamed Ghassan Ali Abu Dhess (alias (a) Yaser Hassan, (b) Abu Ali Abu Mohamed Dhees, (c) Mohamed Abu Dhess). Address: Germany. Date of birth: (a) 22.6.1966, (b) 1.2.1966. Place of birth: (a) Irbid, Jordan; (b) Hasmija; (c) Hashmija, Iraq. Nationality: Jordanian. Passport No: (a) German International travel document No 0695982, expired; (b) German International travel document No 0785146, valid until 8.4.2004. Other information: (a) Father's name is Mouhemad Saleh Hassan; (b) Mother's name is Mariam Hassan, nÃ ©e Chalabia; (c) Associated with Ismail Abdallah Sbaitan Shalabi, Djamel Moustfa and Aschraf Al-Dagma. Date of designation referred to in Article 2a(4)(b): 23.9.2003.